Citation Nr: 0327491	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  00-14 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for polyneuropathy with 
impotency, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran and his wife.


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to July 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina. 

In November 2002 the veteran and his wife provided testimony 
at a hearing before a decision review officer at the RO.  A 
transcript of this hearing is of record.


REMAND

A review of the record reflects that the veteran filed his 
substantive appeal in June 2000, and requested a personal 
hearing to be held at the RO before a Veterans Law Judge.  
This requested hearing has not been scheduled.  Accordingly, 
the case is REMANDED to the RO for the following action:

The veteran should be scheduled for a 
Board hearing at the RO in accordance 
with the docket number of his appeal.

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, 
the Board intimates no opinion as to any ultimate outcome 
warranted.  The veteran need take no action until he is 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).


		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




